Citation Nr: 0417750	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  98-10 491	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent prior to October 10, 2002, and in excess of 40 
percent from October 10, 2002, for herniated nucleus pulposus 
at L5-S1, with chronic low back pain.

2.  Entitlement to an initial compensable disability rating 
for right wrist carpal tunnel syndrome.

3.  Entitlement to an initial compensable disability rating 
for left wrist carpal tunnel syndrome.

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to February 1996 
and 13 additional years of active service for a total of 
approximately 22 years and 10 months of active service.

This matter originally came before the Board of Veterans' 
Appeals on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia, which in relevant part denied service 
connection for residuals of a left leg injury; granted 
service connection for herniated nucleus pulposus at L5-S1, 
rated at 20 percent disabling, effective from March 1, 1996; 
granted service connection for right wrist carpal tunnel 
syndrome, rated at zero percent disabling, effective from 
March 1, 1996; and granted service connection for left wrist 
carpal tunnel syndrome, rated at zero percent disabling 
(noncompensable), effective from March 1, 1996.  The veteran 
perfected a timely appeal of these determinations.

In September 1999, the Board entered a decision that denied 
the claim of entitlement to service connection for residuals 
of a left leg injury, to include a left knee disorder.  The 
Board also remanded the issues entitlement to an initial 
disability rating in excess of 20 percent for a herniated 
nucleus pulposus, and entitlement to initial compensable 
ratings for carpal tunnel syndrome of the right and left 
wrists for additional development.

By a rating decision, dated in March 2003, the RO assigned a 
40 percent disability rating for the herniated nucleus 
pulposus at L5-S1, effective from October 10, 2002.  Inasmuch 
as the award of the a 40 percent disability rating is not the 
maximum schedular rating for this disability, the matter 
concerning the propriety of the initial disability ratings 
assigned for each staged period (20 percent rating effective 
prior to October 10, 2002, and 40 percent rating effective 
from October 10, 2002) remains a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Since the appeal regarding the initial disability ratings 
assigned for the herniated nucleus pulposus of lumbar spine 
and the carpel tunnel syndrome of the right and left hand 
wrists involve an original claim, the Board has framed the 
issues as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In a July 2003 letter, the veteran was informed that the 
Veterans Law Judge who had presided over his May 1999 hearing 
was no longer employed by the Board.  Thus, the veteran was 
given the right to have a hearing before another Veteran's 
Law Judge.  In August 2003, the veteran responded by checking 
the statement that he did not wish to appear at a hearing 
before the Board.

As an additional procedural matter, in its decision of 
September 7, 1999, the Board denied the veteran's claim of 
entitlement to service for residuals of a left leg injury, to 
include a left knee disorder, as "not well-grounded."  It 
is well to observe that unless the Chairman of the Board 
orders reconsideration, all decision of the Board are final 
on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100 (2003); see also 38 U.S.C.A. §§ 511(a), 7103(a), 
7104(a).  Since the record does not reflect that the veteran 
or his representative or the Board requested reconsideration 
of the September 1999 Board decision, the decision concerning 
the veteran's left leg claim is deemed final.

Notably, however, the Veterans Claims Assistance Act of 2000 
(VCAA) provides for the re-adjudication of claims that were 
denied as "not well-grounded," and became final during the 
period beginning on July 14, 1999, and ending on November 9, 
2000.  38 U.S.C.A. § 5107, Historical and Statutory Notes, 
Effective Dates and Applicability Provisions (West Supp. 
2001).  The VCAA also provides that such final claims are to 
be re-adjudicated "as if" the previous denial of that claim 
had not been made.  Id.  Thus, upon the request of the 
claimant, or as in this case, by VA's own initiative, the 
agency's action to re-adjudicate such a claim has the legal 
effect of nullifying any previous adjudications of that 
claim, and effectively wipes the slate clean for purposes of 
establishing a new basis of entitlement under the law (i.e., 
a "new claim").  Id; see also Spencer v. Brown, 4 Vet. 
App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

Accordingly, in view of these legal consequences, the 
previous adjudications by the RO, as well as the 
jurisdictional basis for appellate review, which were 
subsumed in the September 1999 Board decision, no longer 
exist for the purpose of deciding entitlement to service 
connection for residuals of a left leg injury, to include a 
left knee disorder.  38 U.S.C.A. § 5107, Historical and 
Statutory Notes, Effective Dates and Applicability Provision.  
As a result, the RO inappropriately used the March 2003 
Supplemental Statement of the Case to announce its decision 
to deny the veteran's left leg claim based on a re-
adjudication of that same claim pursuant to the VCAA.  See 
38 C.F.R. § 19.31 (2003).  Moreover, in doing so, the record 
does not reflect that the veteran was properly notified once 
that adverse decision was entered.  Inasmuch as the veteran 
was not afforded written notice of his right to appeal the 
adverse decision of March 2003, by the filing of a notice of 
disagreement within the prescribed statutory appeal period, 
as set forth in 38 U.S.C.A. § 7105 (West 2002), the issue of 
entitlement to service connection for residuals of a left leg 
injury, to include a left knee disorder is referred to the 
attention of the RO for appropriate action.


FINDINGS OF FACT

1.  For the period prior to October 10, 2002, the veteran's 
herniated nucleus pulposus at L5-S1, with chronic low back 
pain, was productive of no more than moderate recurring 
attacks; and it was not productive of muscle spasm, guarding 
resulting in abnormal spinal contour or gait, forward flexion 
of the lumbar spine 30 degrees or less, a combined range of 
lumber spine of at least 120 degrees, favorable or 
unfavorable ankylosis of the entire lumbar spine, or 4 to 5 
weeks of incapacitating episodes during a 12-month period.

2.  For the period from October 10, 2002, the veteran's 
herniated nucleus pulposus at L5-S1, with chronic low back 
pain, is productive of no more than severe recurring attacks 
with intermittent relief; and it is not productive of 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings with little intermittent relief, 
favorable or unfavorable ankylosis of entire lumbar spine, or 
at least 6 weeks of incapacitating episodes during a 12-month 
period.  

3.  The competent medical evidence of record reflects that 
the veteran's service-connected right and left wrist carpal 
tunnel syndrome is manifested by intermittent and subjective 
complaints of pain and tingling, as well as slight, 
noncompensable degree of limitation of motion (dorsiflexion).  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent prior to October 10, 2002, and in excess of 40 
percent from October 10, 2002, for herniated nucleus pulposus 
at L5-S1, with chronic low back pain, have not been met.  38 
U.S.C.A.   §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2002), Diagnostic Code 5237 (2003) (formerly 
Diagnostic Code 5293).

2.  The criteria for an initial compensable disability rating 
for right wrist carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(2003).

3.  The criteria for an initial compensable disability rating 
for left wrist carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. § 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

As it pertains to the duties to notify under the VCAA, by way 
of the April 1997 rating decision, the May 1998 Statements of 
the Case and the March and April 2003 Supplemental Statements 
of the Case, the RO advised the veteran of the basic laws and 
regulations governing his claims and the bases for the denial 
of the claims.  Moreover, the Board finds that he has been 
given notice of the information and evidence needed to 
substantiate the claims, and, as evidenced by the September 
1999 Remand and various letters soliciting information and/or 
evidence (see, e.g., RO letters of September 1999, February 
2002 and February 2003) and has been afforded opportunities 
to submit such information and evidence.

In the September 1999 letter, the RO advised the veteran to 
identify any evidence that had not previously been provided 
in support of his claims for higher initial evaluations of 
his low back disability and bilateral wrist disabilities.  He 
was told to fill out an authorization if he wanted VA 
assistance in obtaining any records.  In addition, the 
veteran was informed of his responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate his claim, including complete authorizations to 
obtain VA and private medical evidence.

For the above reasons, the Board finds that the RO's notices 
supplied to the veteran substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) (the 
content of the VCAA notice requirement).  In this context, it 
is well to observe that all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 
(1996).  Thus, the Board determines that any defect with 
respect to the timing of the VCAA notice requirement, as well 
as any error in not providing a single notice to the veteran 
in covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102 (2003) (harmless error).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, The Board notes that 
all necessary development has been accomplished.  On his 
initial application for service connection received by the RO 
in March 1995, the veteran did not identify any medical 
treatment providers.  The veteran submitted private treatment 
records in March 1997, July 1998, and during a hearing in May 
1999.  He was afforded VA examinations in April 1997, April 
2000, October 2001 and October 2002.  The veteran provided 
testimony during a hearing in May 1999.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Therefore, under the circumstances of this case, 
VA has satisfied its duty to assist the veteran.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  38 U.S.C.A. § 5103A.


II.  Legal Criteria  

The veteran is contesting the initial disability ratings that 
were assigned with the grant of the claims for service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has made a distinction between a veteran's 
dissatisfaction with the initial disability rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  In the 
former instance, as in this case, an evaluation of a 
disability rating must address all of the evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective dates).  See Fenderson v. West, supra.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which represent, as far as can be practically 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on the lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
May factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
of the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).


III.  Evaluation of Herniated Nucleus Pulposus, L5-S1

Background.  The veteran's service medical records reveal a 
long history of low back-related complaints.  Initial 
diagnoses were lumbar strain, mechanical back pain and lumbar 
spasm.  A MRI in service revealed a small, herniated disc at 
L5-S1 that did not require surgery.  

During a September 1997 VA examination, the veteran 
complained of daily low back pain, exacerbated by activities.  
Upon physical examination, he showed a normal posture and 
gait.  There were no postural deformities or abnormalities.  
There were no spasms of the paravertebral muscles.  The 
veteran produced flexion of his lumbar spine to 90 degrees, 
extension to 20 degrees, left and right lateral flexion each 
to 30 degrees and left and right rotation each to 35 degrees.  
Straight leg raising was negative on the right and positive 
on the left at 65 degrees and further limited by pain.  
Cranial nerves II through XII were intact.  Motor examination 
showed normal strength in the upper and lower extremities.  
Deep tendon reflexes were 2+ throughout and symmetrical.  X-
rays of the lumbar spine revealed retrolisthesis at L5-S1.  

During a November 1997 Temporary Disability Retirement 
Examination, the veteran reported constant low back pain that 
waxed and waned.  He reported pain and numbness that radiated 
the posterior lower extremities to the feet.  Straight leg 
raising was positive at 50-60 degrees on the left.  Range of 
motion of the lumbar spine was characterized as 
"excellent".  The veteran was working 8 hours per day at a 
computer terminal.  The veteran was advised to avoid any 
exertional or strenuous type of exercise activity and was 
medically unfit for further duty as a United States Marine.  

During an April 2000 VA neurologic examination, the veteran 
reported that he had low back pain more on the left side than 
right and sometimes radiating from left to right or up into 
his mid back.  The pain was more prominent after long periods 
of standing.  Following a physical examination, the examiner 
noted that there was evidence of mechanical back pain without 
evidence of radiculopathy.  

The veteran was afforded another VA neurologic examination in 
October 2001.  He described intermittent low back pain that 
was enhanced by certain jolts or physical movements of the 
low back.  He stated that he did ok, except when he pushes 
himself.  He last saw a doctor for treatment about two years 
ago.  Straight leg raising was negative on the right and 
vaguely positive on the left at 90 degrees.  Neurological 
testing and cerebellar testing were otherwise essentially 
normal.  The impression was history of L5-S1 herniated 
nucleus pulposus.  

During an October 2002 VA orthopedic examination, the veteran 
complained of pain localized to his lower back that was made 
worse by prolonged sitting, standing or walking.  He also 
reported paresthesias involving his legs, with the left worse 
than the right.  He avoided lifting anything over 10-15 
pounds.  He reportedly managed his pain with Naproxen and 
received lumbar epidurals in the past year.  Upon physical 
examination, there was no structural abnormality of the 
spine.  There was no scoliosis or evidence of spasms or 
muscle tightness.  Lumbar flexion was from 0-90 degrees, 
lumbar extension from 0-10 degrees, left lateral bending from 
0-20 degrees and right lateral bending from 0-10 degrees.  
There was positive straight leg raise with paresthesias.  
There were no other neurological deficits.  X-rays of the 
lumbar spine revealed retrospondylolisthesis at L5-S1 and 
loss of disc space height compatible with degenerative disc 
disease.  

Analysis.  The veteran contends that his service-connected 
herniated nucleus pulposus is more severe than the current 
ratings, assigned following the initial grant of service 
connection in the rating actions on appeal, indicates.  
Specifically, the veteran maintains that he experiences 
extreme pain on walking and standing, which radiates down his 
back and legs.  He reports that he has left leg numbness that 
forces him to sit down; otherwise, his leg becomes useless 
causing incapacitating episodes described as no feeling in 
the leg which extends down into his foot and toes.  He notes 
that when the weather becomes cooler, especially in the 
winter months, he experiences stiffness in the back.  He 
relates that, despite exercise and stretching, he continues 
to suffer from persistent pain that does not go away.  He 
further indicates that, after being active with his young 
child and after performing simple task associated with yard 
work, he needs constant rest lying prone on his back in order 
to seek relief.  Also, he reports that he uses medication 
which does not provide absolute relief, but does provide some 
relief of his pain.

For the period from March 1, 1996 to October 9, 2002, the RO 
assigned a 20 percent disability rating for the veteran's 
herniated nucleus pulposus of the lumbar spine, and for the 
period from October 10, 2002, the RO assigned a 40 percent 
disability rating for this lumbar spine condition.  The 
condition was evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.

The regulations for evaluation of certain disabilities of the 
spine-i.e., intervertebral disc syndrome-were revised, 
effective on September 23, 2002.  67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293, intervertebral 
disc syndrome, is now Diagnostic Code 5243).  Where the law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
completed, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In March 2004, the Board notified the veteran of the changes 
to the criteria for rating disabilities of the spine and 
afforded the veteran the opportunity to submit pertinent 
argument, which he did in May 2004, or evidence, which he did 
not.  38 C.F.R. § 20.904(c) (2003).  Thus, there is no 
prejudice to the veteran in the Board considering the 
veteran's herniated nucleus pulposus claim under both the 
former and revised schedular criteria.  See Bernard, 4 Vet. 
App. at 384.  Therefore, the Board will proceed to analyze 
the veteran's claim for higher initial ratings under each set 
of criteria to determine if one is more favorable to him.  If 
an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:  
postoperative, cured (0 percent); mild (10 percent); 
moderate; recurring attacks (20 percent); severe; recurring 
attacks with intermittent relief (40 percent); and 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent  
relief (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293  
(2002).

Under the revised regulations, intervertebral disc syndrome 
is evaluated  (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months  (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least 1 week but less than 2  weeks during the 
past 12 months (10 percent).  38 C.F.R.  § 4.71a, Diagnostic 
Code 5293 (2003).  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id.  

Under the general rating formula for disease and injures of 
the spine, specifically, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the rating formula provides as follows:  

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed  
lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 
15 degrees or less or favorable ankylosis of the entire 
cervical spine;  

A 40 percent rating for unfavorable ankylosis of the entire 
cervical spine, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine; 

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.   

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  

Further, any associated objective neurologic abnormalities, 
including, but not limited to, bowel, or bladder impairment, 
are to be rated separately under an appropriate diagnostic 
code.  In this regard, neurologic impairment to the spine may 
be rated pursuant to Diagnostic Code 8520.  Under this 
provision, complete paralysis of the sciatic nerve - the foot 
dangles and drops, no active movement possible of muscles 
below the knee; flexion of the knee weakened or (very rarely) 
lost warrants an 80 percent evaluation.  Incomplete paralysis 
of the sciatic nerve is evaluated as follows: severe, with 
marked muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  

As it pertains to the period from March 1, 1996 to October 9, 
2002, the Board has reviewed the evidence under both the 
former and revised rating criteria but finds that the 
criteria for an evaluation in excess of 20 percent have not 
been met.  In this regard, during this period the veteran's 
low back disability was manifest primarily by slight 
limitation of motion of the lumbar spine, pain and occasional 
radiculopathy.  There was no evidence, however, of severe 
incapacitating attacks or neurological symptomatology as 
required for a 40 percent evaluation under the former 
criteria.  The revised criteria are only effective from 
September 23, 2002 and onward.  However, for the period from 
September 23, 2002 to October 9, 2002, the evidence does not 
show that the veteran was under doctor prescribed bedrest for 
incapacitating episodes of intervertebral disc syndrome.  
Alternatively, the evidence does not show forward flexion of 
the thorocolumbar spine limited to 30 degrees or less 
consistent with a 40 percent evaluation under revised 
Diagnostic Code 5237.  Moreover, while there is evidence of 
occasional radiating pain, there is no evidence of sciatica, 
bladder or bowel dysfunction or incomplete paralysis of the 
sciatic nerve.  As such, even when combining under 38 C.F.R. 
§ 4.25 separate chronic orthopedic and neurologic 
manifestations, the criteria for an evaluation greater than 
20 percent have not been met.  

Since October 10, 2002, the veteran is in receipt of a 40 
percent evaluation for his service-connected herniated 
nucleus pulposus of L5-S1.  The only evidence of record for 
this period is from the October 2002 VA examination.  During 
the examination, the veteran was able to flex his lumbar 
spine from 0-90 degrees.  There were no muscle spasms.  While 
there was positive straight leg raise with paresthesias, 
there were no other neurological deficits.  The Board finds 
that such evidence is not comparable to a 60 percent 
evaluation under the former Diagnostic Code 5293.  The 
evidence does not show that intervertebral disc syndrome was 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  As it pertains to the revised criteria, again there 
is no competent medical evidence that the veteran was 
prescribed bedrest for treatment of his symptoms.  Reviewing 
the veteran's chronic orthopedic symptoms there is no 
evidence of ankylosis of the thorocolumbar spine and, even 
when combining under 38 C.F.R. § 4.25 separate chronic 
orthopedic and neurologic manifestations, the criteria for an 
evaluation greater than 40 percent are not met.  

As such, the Board finds that an initial evaluation greater 
than 20 percent from March 1, 1996, to October 9, 2002, and a 
rating in excess of 40 percent from October 10, 2002, for 
herniated nucleus pulposus at L5-S1, with chronic low back 
pain have not been met.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and therefore, it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has further contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected disability has caused marked 
interference with employment beyond any such interference 
contemplated in the currently assigned rating, necessitated 
frequent periods of hospitalization, otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  See also 38 
C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96  (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


III.  Evaluation of Right and Left Carpal Tunnel Syndrome

Background.  The veteran service medical records show 
diagnoses of right and left carpal tunnel syndrome in April 
and September 1994.  During an April 1997 VA examination, the 
veteran reported bilateral wrist pain and numbness and 
tingling in the hands.  Physical examination of the hands 
revealed no swelling, deformity, or bony irregularity.  Hand 
grip revealed normal strength bilaterally.  The tip of the 
thumbs could be approximated to the tips of the fingers and 
the tips of the fingers could be approximated to the median 
transverse folds of the palms without any difficulty.  The 
diagnosis was bilateral carpal tunnel syndrome.  

In April 1999, the veteran underwent a carpal tunnel release 
on the right.  At that time, he reported shakiness, soreness 
and discomfort of the hands, worse on the right than the 
left.  

In a May 1999 hearing the veteran reported that the right 
wrist pain was gone, but that the surgical site remained 
tender.  

The Board remanded the matters of the initial evaluation of 
bilateral carpal tunnel syndrome in September 1999.  The 
Board noted that the veteran had submitted private outpatient 
treatment records without a waiver of initial RO 
consideration.  

In April 2000, the veteran was afforded another examination 
of his peripheral nerve disability.  The veteran reported 
that the 1999 surgery on the right wrist resulted in an 
improvement in his condition.  The veteran reported tingling 
over the dorsum of his left hand.  Upon examination, he had 
good strength in all muscles of the hand.  There was no 
sensory loss in the median, ulnar, or radial distribution 
distally in either hand.  On the Phalen wrist hang test for 
three minutes; he noted a relaxed sensation of both wrists 
but no reproduction of median or ulnar neuropathy.  There was 
no Tinel sign at either wrist.  There was no evidence of 
neuritis, neuralgia of the nerves.  He could move the wrists 
in all directions without weakness.  The examiner concluded 
that there was no specific evidence of median neuropathy 
associated with carpal tunnel of either wrist.  

Finally, during an October 2002 VA examination, the veteran 
reported that he worked using a computer every day and 
reviewed records and files.  He indicated that the surgical 
carpal tunnel release improved his symptoms but that he still 
had pain in the right wrist.  The pain was experienced when 
he tried to grip things or do repetitive hammering.  The pain 
was localized to the wrist only, but was accompanied by 
localized paresthesias.  The left hand occasionally had 
paresthesias, but was very infrequent.  He did have problems 
while hammering or gripping heavy objects with the left hand.  
He would occasionally wear wrist splints when performing 
heavy work.  He complained of achiness involving multiple 
joints and thought that his right hand appeared swollen and 
larger in size than the left.  

Examination of the hands revealed intact sensation of the 
fingers.  There was full and normal opposition of the 
fingertips.  There was no loss of motor strength of the 
fingers or the wrists.  There was no atrophy of the thenar or 
hypothenar eminences.  Dorsiflexion of both wrists was to 65 
degrees and palmar flexion was to 55 degrees.   Ulnar and 
radial deviation and pronation and supination were also 
within normal limits.  There were negative Tinel's and 
Phalen's signs at the wrist.  X-rays of the wrists were 
within normal limits.  The examiner opined that there was no 
clinical evidence of carpal tunnel involvement in either 
extremity.  

Analysis.  The veteran right and left wrist carpal tunnel 
syndrome are rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 pertaining to limitation of motion of the wrist.  Under 
such Diagnostic Code a 10 percent evaluation is warranted for 
dorsiflexion less that 15 degrees or palmar flexion limited 
in line with forearm.  The standard ranges of motion of the 
wrist are 80 degrees of palmar flexion, 70 degrees of 
dorsiflexion, 45 degrees of ulnar deviation, and 20 degrees 
of radial deviation.   38 C.F.R. § 4.71, Plate I.

Other potentially applicable Diagnostic Code includes 
Diagnostic Codes 8515 and 8516.  Under such Diagnostic Codes 
a 10 percent evaluation is warranted for mild incomplete 
paralysis of the median or ulnar nerve, respectively.  

The Board finds that, via application of all relevant VA law, 
the aforementioned rating criteria, and a review of the 
relevant medical evidence, since the effective date of the 
grant of service connection, a compensable rating for either 
the veteran's right or left wrist disability is not warranted 
under Diagnostic Code 5215.  There has been no finding of 
dorsiflexion less than 15 degrees (the recorded limitation in 
October 2002 being dorsiflexion of both wrists to 65 degrees 
and palmar flexion was to 55 degrees), and there has been no 
finding of palmar flexion limited in line with the forearm.  
Moreover, there is no competent evidence to suggest that the 
right or left wrist disability results in any paralysis of 
the median or ulnar nerve.  Thus, a compensable evaluation is 
not warranted under Diagnostic Code 8515 or 8516 
respectively.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints, as 
described in detail above, the record reflects little to no 
recorded objective evidence of actual impairment of his right 
or left wrists upon clinical examination, as caused by such 
pain, weakness or related factors.  Therefore, the Board 
holds that a compensable evaluation under Diagnostic Code 
5215 in consideration of DeLuca and applicable VA code 
provisions is not warranted.   See also 38 C.F.R. § 4.7.

The Board has further contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected disabilities have caused marked 
interference with employment beyond any such interference 
contemplated in the currently assigned rating, necessitated 
frequent periods of hospitalization, otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  See also 38 
C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96  (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the veteran's claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 20 percent prior to 
October 10, 2002, and in excess of 40 percent from October 
10, 2002, for herniated nucleus pulposus, L5-S1, with chronic 
low back pain, is denied.

An initial compensable disability rating for right wrist 
carpal tunnel syndrome is denied.  

An initial compensable disability rating for left wrist 
carpal tunnel syndrome is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



